                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    NEVADA CORPORATE HEADQUARTERS,                        Case No. 2:18-CV-1842 JCM (EJY)
                      INC.,
                 8                                                                            ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      SELLERS PLAYBOOK, INC., et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendants Northland Mechanical Contractors, Inc. and
               14
                      Science Center Drive’s (“defendants”) motion to extend time to answer pending plaintiff’s
               15
                      completion of jurisdictional discovery. (ECF No. 21). Plaintiff Nevada Corporate Headquarters,
               16
                      Inc. (“plaintiff”) did not respond, and the time to do so has passed.
               17
                             “The failure of an opposing party to file points and authorities in response to any motion,
               18
                      except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
               19
                      the granting of the motion.” LR 7-2(d). Thus, plaintiff consents to the extension of time
               20
                      requested in defendants’ motion.
               21
                             Nonetheless, the court has considered the merits of defendants’ motion.         The court
               22
                      previously dismissed six (6) of plaintiff’s thirteen (13) causes of action for failure to state a
               23
                      claim. (ECF No. 20). The court denied defendants’ motion to dismiss for lack of personal
               24
                      jurisdiction because jurisdictional discovery was appropriate to determine whether defendants
               25
                      are alter egos of co-defendant Sellers Playbook. Id. at 9 (citing Harris Rutsky & Co. Ins. Serv.,
               26
                      Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1134– 35 (9th Cir. 2003)) (“When the parties have
               27
                      not had an opportunity to sufficiently develop the record so that the court can determine whether
               28

James C. Mahan
U.S. District Judge
                1     there exists an alter ego relationship, jurisdictional discovery is appropriate.”). The court also
                2     denied defendants’ motion to dismiss pursuant to Rule 12(b)(6) as to several of plaintiff’s claims
                3     because of plaintiff’s alter-ego allegations. See id. at 9–11.
                4            Thus, the extension of time to file a response is necessary in light of this court’s order.
                5     Good cause appearing, defendants’ motion is granted.
                6            Accordingly,
                7            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
                8     extend time (ECF No. 21) be, and the same hereby is, GRANTED.
                9            IT IS FURTHER ORDERED that, within fourteen (14) days of this order, the parties
              10      shall file a status report regarding jurisdictional discovery and requesting a response deadline.
              11             DATED January 7, 2020.
              12                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
